 



Exhibit 10.44
SUBORDINATION AND INTERCREDITOR AGREEMENT
          This SUBORDINATION AND INTERCREDITOR AGREEMENT (this “Agreement”),
dated as of January 5, 2007 is among TERREMARK WORLDWIDE, INC., a Delaware
corporation (“the Company”); NAP OF THE AMERICAS, INC.; NAP OF THE
AMERICAS/WEST, INC.; OPTICAL COMMUNICATIONS, INC.; PARK WEST TELECOMMUNICATIONS
INVESTORS, INC.; SPECTRUM TELECOMMUNICATIONS CORP.; TECOTA SERVICES CORP.;
TERREMARK FINANCIAL SERVICES, INC.; TERREMARK FORTUNE HOUSE #1, INC.; TERREMARK
LATIN AMERICA, INC.; TERREMARK MANAGEMENT SERVICES, INC.; TERREMARK REALTY,
INC.; TERREMARK TECHNOLOGY CONTRACTORS, INC.; TERRREMARK TRADEMARK HOLDINGS,
INC.; TERRENAP DATA CENTERS, INC.; TERRENAP SERVICES, INC.; TERREMARK FEDERAL
GROUP, INC.; and TERREMARK EUROPE, INC. (each, a “Guarantor” and, collectively,
the “Guarantors”), FALCON MEZZANINE PARTNERS, LP (“Falcon”), STICHTING
PENSIOENFONDS VOOR DE GEZOND-HEID, GEESTELIJKE EN MAATSCHAPPELIJKE BELANGEN
(“SPM”), STICHTING PENSIOENFONDS ABP (“ABP” and, together with Falcon and SPM,
the “Senior Creditors”), FMP AGENCY SERVICES, LLC (the “Senior Agent”) and
CREDIT SUISSE, CAYMAN ISLANDS BRANCH (the “Subordinated Agent” and the
“Subordinated Creditor”).
R E C I T A L S
          A. The Company, Senior Agent and the Senior Creditors have entered
into a Purchase Agreement dated December 31, 2004 (as the same may be amended,
supplemented, restated or otherwise modified and in effect from time to time
including, without limitation, as amended on the date hereof, the “Senior
Purchase Agreement”), pursuant to which, among other things, Senior Creditors
have purchased $30,000,000 aggregate principal amount of Senior Secured Notes
due 2009 (as the same may be amended, supplemented, restated or otherwise
modified and in effect from time to time as permitted hereunder and including
any notes issued in exchange or substitution therefore or replacement thereof,
each individually a “Senior Note” and collectively the “Senior Notes”).
          B. The Company, Subordinated Agent, Subordinated Creditor and Credit
Suisse, International have entered into a Purchase Agreement of even date
herewith (as the same may be amended, supplemented, restated or otherwise
modified and in effect from time to time as permitted hereunder, the
“Subordinated Purchase Agreement”) pursuant to which, among other things, the
Subordinated Creditor has extended credit to the Company as evidenced by certain
Senior Subordinated Secured Notes due 2009 issued by the Company in favor of the
Subordinated Creditor in the original aggregate principal amount of $10,000,000
(as the same may be amended, supplemented, restated or otherwise modified and in
effect from time to time as permitted hereunder and including any notes issued
in exchange or substitution therefor or replacement thereof, each individually a
“Subordinated Note” and collectively the “Subordinated Notes”).
          C. As an inducement to and as one of the conditions precedent to the
agreement of the Senior Creditors to consent to the transactions contemplated by
the Subordinated

 



--------------------------------------------------------------------------------



 



Purchase Agreement, Senior Agent and Senior Creditors have required the
execution and delivery of this Agreement by the Subordinated Creditor,
Subordinated Agent and Obligors.
          NOW, THEREFORE, in order to induce Senior Agent and Senior Creditors
to consent to the transactions contemplated by the Subordinated Purchase
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto hereby agree as
follows:
     1. Definitions. All capitalized terms used but not elsewhere defined in
this Agreement (including the preamble and recitals hereto) shall have the
respective meanings ascribed to such terms in the Senior Purchase Agreement as
in effect on the date hereof. The following terms shall have the following
meanings in this Agreement:
     Bankruptcy Code shall mean the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.), as amended and in effect from time to time and the
regulations issued from time to time thereunder.
     Basic Documents shall have (and each capitalized term used therein shall
have) the meaning ascribed to such term in the Senior Purchase Agreement, as in
effect on the date hereof.
     Enforcement Action is defined in subsection 2.7(b).
     Excluded Collateral shall mean Receivables Proceeds (as such term is
defined in the Subordination Agreement dated as of December 31, 2004 among the
Company, Citigroup Global Markets Realty Corp. as senior creditor, and the
holders of the Senior Notes as of such date, as Subordinated Creditor).
     Lien shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, charge or deposit arrangement, encumbrance, lien (statutory or
otherwise) or preference, priority or other security interest or preferential
arrangement of any kind or nature whatsoever and any contingent or other
agreement to provide any of the foregoing.
     Obligor shall mean the Company and each other Person that guarantees or
grants a Lien on any of its Property to secure the payment, observance or
performance of all or any part of the Senior Indebtedness, including, without
limitation, the Guarantors.
     Paid in Full or Payment in Full shall mean the payment in full in cash of
all Senior Indebtedness and termination of all commitments to lend under the
Basic Documents and Permitted Refinancing Debt Documents. Senior Indebtedness
shall be considered to be outstanding whenever any commitment to make loans or
otherwise extend credit under the Senior Purchase Agreement or Permitted
Refinancing Debt Documents is outstanding.
     Permitted Refinancing shall mean any refinancing of the Senior Indebtedness
under the Basic Documents; provided, that the financing documentation entered
into by Obligors in connection with such Permitted Refinancing constitutes
Permitted Refinancing Debt Documents and the aggregate principal amount of such
refinancing does not

-2-



--------------------------------------------------------------------------------



 



exceed the maximum principal amount of Senior Indebtedness permitted under the
definition thereof.
     Permitted Refinancing Debt Documents shall mean any financing documentation
which replaces the Basic Documents and pursuant to which the Senior Indebtedness
under the Basic Documents is refinanced, as such financing documentation may be
amended, supplemented, restated or otherwise modified and in effect from time to
time as permitted hereunder, but specifically excluding any such financing
documentation to the extent that it contains, either initially or by amendment
or other modification, any terms, conditions, covenants or defaults other than
those which (a) then exist in the Basic Documents or (b) could be included in
the Basic Documents by an amendment or other modification that would not be
prohibited by the terms of this Agreement.
     Permitted Subordinated Indebtedness Payments shall mean:
     (a) interest payments on account of the Subordinated Indebtedness evidenced
by the Subordinated Notes but only to the extent made on a paid-in-kind or
accretion basis (and not made in cash);
     (b) the accrual (and not payment in cash) of default interest on
Subordinated Indebtedness evidenced by the Subordinated Notes;
     (c) reimbursement under the Subordinated Purchase Agreement for the
reasonable and documented out-of-pocket costs and expenses of the holders of the
Subordinated Notes pursuant to the terms of the Subordinated Purchase Agreement
either (1) incurred in connection with the negotiation, execution or delivery of
the Subordinated Purchase Agreement and paid within 30 days of the date hereof
or (2) incurred in connection with the enforcement of the Subordinated Purchase
Agreement or otherwise in an aggregate not to exceed $100,000;
in each instance, to the extent then due and payable in accordance with the
terms of the Subordinated Indebtedness Documents.
     Person shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or Governmental Authority.
     Proceeding is defined in subsection 2.3.
     Property shall mean, with respect to any Person, all property and interests
in property of such Person, whether real, personal or mixed, whether now owned
or existing or hereafter acquired or arising and wheresoever located.
     Related Fund shall mean, with respect to any holder of Subordinated
Indebtedness, (a) any fund, trust or similar entity that invests in commercial
loans in the ordinary course of business and is advised, managed or serviced by
(i) such holder, (ii) an affiliate of such holder, (iii) the same investment
advisor that manages such holder or (iv) an affiliate of an investment advisor
that manages such holder, or (b) any finance company,

-3-



--------------------------------------------------------------------------------



 



insurance company or other financial institution which temporarily warehouses
loans for such holder or any Person described in clause (a) above.
     Reorganization Subordinated Securities shall mean any (a) equity securities
of the Company or any of its subsidiaries and (b) notes or other debt securities
issued in substitution of all or any portion of the Subordinated Indebtedness
that are subordinated, including in right of payment, to the Senior Indebtedness
(or any notes or other securities issued in substitution of all or any portion
of the Senior Indebtedness) at least to the same extent and, in the case of
clause (b), on substantially the same terms that the Subordinated Indebtedness
is subordinated to the Senior Indebtedness pursuant to the terms of this
Agreement, and which securities have maturities and other terms no less
advantageous to Obligors and Senior Creditors than the terms contained in the
Subordinated Indebtedness Documents.
     Required Holders shall have the meaning ascribed to such term in the Senior
Purchase Agreement; provided, that, after the consummation of any Permitted
Refinancing, the term “Required Holders” shall mean the holders of Senior
Indebtedness having the right and/or ability under the Permitted Refinancing
Debt Documents to effectuate the waiver, amendment, granting of consent or other
matter in question.
     Senior Agent shall have the meaning ascribed to such term in the preamble
of this Agreement; provided, that, after the consummation of any Permitted
Refinancing, the term “Senior Agent” shall refer to any Person appointed by the
holders of the Senior Indebtedness as agent for themselves for the purposes of
this Agreement.
     Senior Covenant Default shall mean any “Default” or “Event of Default”
under the Senior Purchase Agreement or Permitted Refinancing Debt Documents,
other than a Senior Payment Default.
     Senior Creditor or Senior Creditors shall mean any “Noteholder” or the
“Noteholders,” respectively, as such terms are defined in the Senior Purchase
Agreement; provided, that, after the consummation of any Permitted Refinancing,
such terms shall refer to any holder or all of the holders, respectively, of the
Senior Indebtedness.
     Senior Creditor Collateral shall mean all of the assets and property of any
Obligor, whether real, personal. mixed, with respect to which a Lien is granted
or purported to be granted as security for any Senior Indebtedness.
     Senior Default Notice shall mean a written notice from Senior Agent or any
Senior Creditor to Subordinated Agent and the Company pursuant to which the
Subordinated Creditor is notified of the existence of a Senior Covenant Default.
     Senior Indebtedness shall mean all Indebtedness, liabilities and other
obligations of any and every kind and nature now existing or hereafter arising,
contingent or otherwise, of any Obligor or any other Person under, in connection
with, or evidenced or secured by the Senior Purchase Agreement or any of the
other Basic Documents, including, without limitation, all such Obligations to
pay (i) principal, (ii) interest or premium (including interest accruing after
the commencement of any Proceeding, whether or not con

-4-



--------------------------------------------------------------------------------



 



stituting an allowed claim in such Proceeding), (iii) fees, (iv) costs, expenses
and other amounts related to any indemnity against loss, damage or liability,
(v) any other monetary obligation, and all such Indebtedness, obligations and
liabilities incurred with respect to Permitted Refinancings, together with any
amendments, restatements, modifications, renewals or extensions of any thereof
permitted hereunder; provided, that, in no event shall the principal amount of
the Senior Indebtedness exceed the sum of (a) $30,000,000, reduced by the amount
of any principal repayments and permanent commitment reductions under the Senior
Purchase Agreement or any Permitted Refinancing Debt Documents, to the extent
that such repayments and reductions may not be reborrowed (specifically
excluding, however, any such repayments and commitment reductions occurring in
connection with any Permitted Refinancing), plus (b) costs and expenses incurred
following the occurrence of a Senior Payment Default or Senior Covenant Default,
as the case may be, by or for the account of the holders of Senior Indebtedness
(or any representatives thereof) to preserve or protect any Senior Creditor
Collateral, plus (c) the amount of interest that is capitalized and added to the
principal amount of the Senior Notes in accordance with the terms thereof.
     Senior Payment Default shall mean a Default or Event of Default described
in Section 10.01(a) or (b) of the Senior Purchase Agreement or any corresponding
provision in the Permitted Refinancing Debt Documents or any other Default or
Event of Default resulting from the failure of any Obligor to pay, on a timely
basis, any principal interest, premium, fees or other obligations under any
Basic Document or Permitted Refinancing Debt Document, including, without
limitation, in each case, any default in payment of Senior Indebtedness after
acceleration thereof.
     Shared Collateral shall mean all of the assets and property of any Obligor,
whether real, personal, mixed, constituting either Senior Creditor Collateral or
Subordinated Creditor Collateral, but specifically excluding the Excluded
Collateral.
     Subordinated Creditor shall mean the Subordinated Creditor that is a
signatory to this Agreement and any other holder of the Subordinated Note(s) or
any other Subordinated Indebtedness from time to time.
     Subordinated Creditor Collateral shall mean all of the assets and property
of any Obligor, whether real, personal. mixed, with respect to which a Lien is
granted or purported to be granted as security for any Subordinated
Indebtedness.
     Subordinated Default shall mean a default in the payment of the
Subordinated Indebtedness, or performance of any term, covenant or condition
contained in the Subordinated Indebtedness Documents or the occurrence of any
other event or condition constituting a default or event of default under the
Subordinated Indebtedness Documents.
     Subordinated Default Notice shall mean a written notice to Senior Agent and
the Company from Subordinated Agent or the Subordinated Creditor pursuant to
which Senior Agent is notified of the existence of a Subordinated Default, which
notice incorporates a reasonably detailed description of such Subordinated
Default.

-5-



--------------------------------------------------------------------------------



 



     Subordinated Indebtedness shall mean all Indebtedness, liabilities and
other obligations of any and every kind and nature now existing or hereafter
arising, contingent or otherwise, of any Obligor or any other Person under, in
connection with, or evidenced or secured by any of the Subordinated Indebtedness
Documents, in each case including, without limitation, obligations to pay
(i) principal, (ii) interest or premium (including interest accruing after the
commencement of any Proceeding, whether or not constituting an allowed claim in
such Proceeding, and any premium payable with respect to any prepayment of the
Subordinated Indebtedness pursuant to the Subordinated Indebtedness Documents),
(iii) fees, (iv) costs, expenses and other amounts related to any indemnity
against loss, damage or liability, and (v) any other monetary obligation.
     Subordinated Indebtedness Documents shall mean the Subordinated Notes,
Subordinated Purchase Agreement, any guaranty with respect to the Subordinated
Indebtedness, and all other agreements, documents and instruments evidencing,
securing or pertaining to any portion of the Subordinated Indebtedness, as
amended, supplemented, restated or otherwise modified and in effect from time to
time as permitted hereunder.
     UCC shall mean the Uniform Commercial Code, as in effect from time to time
in any applicable jurisdiction.
     The definitions in Section 1 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including”, and words of similar import, shall not be
limiting and shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. The words “asset” and “property” shall be construed as having the
same meaning and effect and to refer to any and all rights and interests in
tangible and intangible assets and properties of any kind whatsoever, whether
real, personal or mixed, including cash, securities, equity interests, accounts
and contract rights. The words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision of this Agreement unless the context shall
otherwise require. Any reference to a Person, shall be deemed to include a
reference to such Person’s successors and assigns (including any debtor in
possession and any other Person to which substantially all of the assets of such
Person are transferred). All references herein to Articles, Sections, Exhibits
and Schedules shall be deemed references to Articles and Sections of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require.
     2. Subordination of Subordinated Indebtedness to Senior Indebtedness.
     2.1 Subordination. The payment of any and all of the Subordinated
Indebtedness hereby expressly is subordinated, to the extent and in the manner
set forth herein, to the Payment in Full of the Senior Indebtedness. Each holder
of Senior Indebtedness, whether now outstanding or hereafter arising, shall be
deemed to have acquired Senior Indebtedness in reliance upon the provisions
contained herein.

-6-



--------------------------------------------------------------------------------



 



     2.2 Restriction on Payments. Notwithstanding any provision of the
Subordinated Indebtedness Documents to the contrary and in addition to any other
limitations set forth herein or therein, no payment (whether made in cash,
securities, other than any Reorganization Subordinated Securities, or other
Property or by set-off) of principal, interest, premium or any other amount due
with respect to the Subordinated Indebtedness shall be made or received, and
neither Subordinated Agent nor the Subordinated Creditor shall exercise any
right of set-off or recoupment with respect to any Subordinated Indebtedness,
until all of the Senior Indebtedness is Paid in Full; provided, that, except as
provided in the immediately succeeding sentence or in subsection 2.3, the
Company may make and Subordinated Agent and the Subordinated Creditor may accept
and retain Permitted Subordinated Indebtedness Payments. Notwithstanding the
foregoing, no Obligor may make, and neither Subordinated Agent nor the
Subordinated Creditor may accept or retain, any payment of principal, interest,
premium or any other amount with respect to the Subordinated Indebtedness (other
than any payment made solely in Reorganization Subordinated Securities) if, at
the time of such payment or, with respect to clause (a) below, immediately after
giving effect thereto:
     (a) a Senior Payment Default exists; or
     (b) subject to the penultimate sentence of this subsection 2.2, the
Subordinated Agent or the Subordinated Creditor shall have received a Senior
Default Notice from Senior Agent or any Senior Creditor stating that a Senior
Covenant Default exists or would be created by the making of such payment.
          The Company may resume Permitted Subordinated Indebtedness Payments
(and may make any Permitted Subordinated Indebtedness Payments missed due to the
application of clauses (a) or (b) of this subsection 2.2), and Subordinated
Agent and Subordinated Creditor may accept and retain such Permitted
Subordinated Indebtedness Payments:
     (1) in the case of a Senior Payment Default referred to in clause (a) of
this subsection 2.2, upon a cure or waiver (as evidenced by a written waiver
from Senior Agent or the Senior Creditors to the Company) thereof in accordance
with the terms of the Senior Purchase Agreement or Permitted Refinancing Debt
Documents; or
     (2) in the case of a Senior Covenant Default referred to in clause (b) of
this subsection 2.2, upon the earlier to occur of (x) the cure or waiver (as
evidenced by a written waiver from Senior Agent or the Senior Creditors to the
Company) of all such Senior Covenant Defaults in accordance with the terms of
the Senior Purchase Agreement or Permitted Refinancing Debt Documents, and
(y) the expiration of 180 days from the date on which the Senior Default Notice
was received.
     Notwithstanding any provision of this subsection 2.2 to the contrary:
     (A) the Company shall not be prohibited from making, and Subordinated Agent
and Subordinated Creditor shall not be prohibited from accepting and retaining,
Permitted Subordinated Indebtedness Payments by virtue of the payment blockage
effected by clause (b) of this subsection 2.2 for more than an aggregate of
180 days within any period of 360 consecutive days;

-7-



--------------------------------------------------------------------------------



 



     (B) no Senior Covenant Default existing on the date any notice is given
pursuant to clause (b) of this subsection 2.2 shall, unless the same shall have
ceased to exist for a period of at least 60 consecutive days, be used as a basis
for any subsequent such notice (for purposes of this paragraph, breaches of the
same financial covenant for consecutive periods shall constitute separate and
distinct Senior Covenant Defaults); and
     (C) Senior Agent and the Senior Creditors shall not deliver more than three
(3) Senior Default Notices, in the aggregate, prior to the termination of this
Agreement.
          The provisions of this subsection 2.2 shall not apply to any payment
with respect to which subsection 2.3 would be applicable.
     2.3 Proceedings. In the event of any insolvency, bankruptcy, receivership,
custodianship, liquidation, reorganization, assignment for the benefit of
creditors or other proceeding for the liquidation, dissolution or other winding
up of any Obligor or any of its Subsidiaries or any of their respective Property
(a “Proceeding”): (i) all Senior Indebtedness first shall be Paid in Full before
any payment (whether made in cash, securities or other Property) of or with
respect to the Subordinated Indebtedness shall be made in such Proceeding (other
than a distribution of Reorganization Subordinated Securities); (ii) any payment
which, but for the terms hereof, otherwise would be payable or deliverable in
such Proceeding in respect of the Subordinated Indebtedness (other than a
distribution of Reorganization Subordinated Securities), shall be paid or
delivered directly to Senior Agent (to be held and/or applied by Senior Agent in
accordance with the terms of the Senior Purchase Agreement or the Permitted
Refinancing Debt Documents) until all Senior Indebtedness is Paid in Full, and
Subordinated Agent and the Subordinated Creditor each irrevocably authorizes,
empowers and directs all receivers, trustees, liquidators, custodians,
conservators and others having authority in the premises to effect all such
payments and deliveries, and Subordinated Agent and the Subordinated Creditor
each also irrevocably authorizes, empowers and directs Senior Agent to demand,
sue for, collect and receive every such payment or distribution;
(iii) Subordinated Agent and the Subordinated Creditor each agrees to execute
and deliver to Senior Agent or its representative all such further instruments
confirming the authorization referred to in the foregoing clause (ii) as Senior
Agent may reasonably request; and (iv) Subordinated Agent and the Subordinated
Creditor each hereby irrevocably authorizes, empowers and appoints Senior Agent
its agent and attorney-in-fact to execute, verify, deliver and file any proofs
of claim (but not vote such claims) in respect of the Subordinated Indebtedness
in connection with any such Proceeding upon the failure of such Person to do so
15 days before the expiration of the time to file any such proof of claim;
provided, that Senior Agent shall have no obligation to execute, verify,
deliver, and/or file any such proof of claim. The Senior Indebtedness shall
continue to be treated as Senior Indebtedness and the provisions of this
Agreement shall continue to govern the relative rights and priorities of Senior
Agent, Senior Creditors, Subordinated Agent and Subordinated Creditor even if
all or part of the Senior Indebtedness or the Liens securing the Senior
Indebtedness are subordinated, set aside, avoided or disallowed in connection
with any such proceeding. This Agreement shall be reinstated if at any time any
payment of any of the Senior Indebtedness is rescinded or must otherwise be
returned by any holder of the Senior Indebtedness or any representative of such
holder and the Senior Indebtedness, or portion thereof, intended to have been
satisfied shall be deemed to be reinstated and outstanding as if such payment
had not occurred.

-8-



--------------------------------------------------------------------------------



 



     2.4 Incorrect Payments. If any payment (whether made in cash, securities or
other Property) not permitted to be accepted by Subordinated Agent or
Subordinated Creditor under this Agreement is received by Subordinated Agent or
the Subordinated Creditor on account of any Subordinated Indebtedness before all
Senior Indebtedness is Paid in Full, such payment shall not be commingled with
any asset of such Person, shall be held in trust by such Person for the benefit
of Senior Agent and Senior Creditors and shall be paid over to Senior Agent, or
its designated representative, for application (in accordance with the Senior
Purchase Agreement or the Permitted Refinancing Debt Documents, as the case may
be) to the payment of the Senior Indebtedness then remaining unpaid, until all
of the Senior Indebtedness is Paid in Full.
     2.5 Sale, Transfer. The Subordinated Creditor shall not sell, assign,
dispose of or otherwise transfer all or any portion of the Subordinated
Indebtedness unless following such sale, assignment, disposition or other
transfer, there shall either be (i) no more than two (2) holders of Subordinated
Indebtedness (provided, that each holder of Subordinated Indebtedness and its
respective affiliates and Related Funds shall be counted as a single holder for
purposes of determining compliance with the foregoing limitation), or (ii) one
Person acting as agent for all holders of the Subordinated Indebtedness pursuant
to documentation reasonably satisfactory to Senior Agent such that any Senior
Default Notices and other notices and communications to be delivered to the
Subordinated Creditor hereunder and any consents required by the Subordinated
Creditor shall be made to or obtained from such agent and shall be binding on
the Subordinated Creditor as if directly delivered to or obtained from such
Subordinated Creditor. In the event of a permitted sale, assignment, disposition
or other transfer, prior to or substantially contemporaneously with the
consummation of any such action, the transferee thereof shall execute and
deliver to Senior Agent a joinder to this Agreement, or an agreement
substantially identical to this Agreement, in either case providing for the
continued subordination and forbearance of the Subordinated Indebtedness to the
Senior Indebtedness as provided herein and for the continued effectiveness of
all of the rights of Senior Agent and Senior Creditors arising under this
Agreement. Notwithstanding the failure to execute or deliver any such agreement,
the subordination effected hereby shall survive any sale, assignment,
disposition or other transfer of all or any portion of the Subordinated
Indebtedness, and the terms of this Agreement shall be binding upon the
successors and assigns of the Subordinated Creditor, as provided in Section 10
below.
     2.6 Legends. Until the Senior Indebtedness is Paid in Full, the
Subordinated Purchase Agreement, each of the Subordinated Notes and all other
Subordinated Indebtedness Documents evidencing or otherwise containing the grant
of any Lien on any Shared Collateral at all times shall contain in a conspicuous
manner the following legend:
“This Note [or other Subordinated Indebtedness Document] and the indebtedness
evidenced hereby are subordinate in the manner and to the extent set forth in
that certain Subordination and Intercreditor Agreement (the “Subordination
Agreement”) dated as of January 5, 2007 among Terremark Worldwide, Inc. as the
Issuer, the Subsidiary Guarantors named therein, FMP Agency Services, LLC, as
the Senior Agent to the Senior Creditors named therein, and Credit Suisse,
Cayman Islands Branch, as the Subordinated Creditor named therein and each
holder of this Note, by its acceptance hereof, shall be bound by the provisions
of the Subordination and Intercreditor Agreement.”

-9-



--------------------------------------------------------------------------------



 



     2.7 Restriction on Action by the Subordinated Creditor.
     (a) Until the Senior Indebtedness is Paid in Full and notwithstanding
anything contained in the Subordinated Indebtedness Documents, the Senior
Purchase Agreement, the other Basic Documents or the Permitted Refinancing Debt
Documents to the contrary, neither Subordinated Agent nor the Subordinated
Creditor shall, without the prior written consent of Senior Agent and each
Senior Creditor, agree to any amendment, modification or supplement to the
Subordinated Indebtedness Documents, the effect of which is to (i) increase the
maximum principal amount of the Subordinated Indebtedness, (ii) increase the
rate of interest on any of the Subordinated Indebtedness, except in connection
with the imposition of a default rate of interest to the extent provided for in
the Subordinated Indebtedness Documents on the date hereof, (iii) shorten the
dates upon which payments of principal or interest on the Subordinated
Indebtedness are due, (iii) change in a manner adverse to any Obligor or add any
event of default, or add or make more restrictive any covenant with respect to
the Subordinated Indebtedness, (iv) change the redemption, prepayment or put
provisions of the Subordinated Indebtedness in a manner adverse to any Obligor,
(v) alter the subordination provisions with respect to the Subordinated
Indebtedness or any Lien securing the same, including, without limitation,
subordinating the Subordinated Indebtedness or any Lien securing the same to any
other indebtedness, (vi) alter the repayment terms of the Subordinated
Indebtedness, (vii) take any Liens on any Property of any Obligor, any
Subsidiary of any Obligor or any other Person, except to the extent that Senior
Agent shall have been granted a Lien on such Property, (viii) obtain any
guaranties or credit support from any Person, unless Senior Agent and Senior
Creditors have obtained a guaranty or credit support, as the case may be, in
respect of the Senior Indebtedness from such Person and such Person’s
obligations in respect of such guaranty or credit support, as the case may be,
in favor of Subordinated Agent and Subordinated Creditor in respect of the
Subordinated Indebtedness are subordinated to its obligations in respect of the
Senior Indebtedness on the same terms and to the same extent that the
Subordinated Indebtedness is subordinated to the Senor Indebtedness pursuant the
terms of this Agreement, or (ix) change or amend any other term of the
Subordinated Indebtedness Documents if such change or amendment would increase
the obligations of any Obligor or confer additional material rights on
Subordinated Agent or the Subordinated Creditor or any other holder of the
Subordinated Indebtedness in a manner adverse to any Obligor, Senior Agent or
Senior Creditors; provided, that, notwithstanding the foregoing, if the Senior
Purchase Agreement or any of the other Basic Documents are amended (x) to change
any existing or include any additional financial covenants thereunder,
Subordinated Creditor may amend the Subordinated Indebtedness Documents to
reflect such changes, so long as the relative difference between such covenants
as reflected in the Subordinated Indebtedness Documents and the Basic Documents,
in each case as of the date hereof, shall be maintained, or (y) to include any
additional covenants or defaults, the Subordinated Creditor may include such
covenants and defaults under the applicable Subordinated Indebtedness Documents,
so long as monetary thresholds, if any, referenced therein shall be adjusted
ratably to incorporate the same relative difference as reflected generally
between monetary amounts set forth in the Subordinated Indebtedness Documents
and the Basic Documents, in each case as of the date hereof.
     (b) Until the Senior Indebtedness is Paid in Full, neither Subordinated
Agent nor Subordinated Creditor shall, without the prior written consent of
Senior Agent, take any action to collect, or enforce payment of the Subordinated
Indebtedness, exercise any of the remedies with respect to the Subordinated
Indebtedness set forth in any of the Subordinated Indebtedness

-10-



--------------------------------------------------------------------------------



 



Documents or that otherwise may be available to Subordinated Agent or the
Subordinated Creditor, either at law or in equity, by judicial proceedings
(including by filing a Proceeding) or otherwise including, without limitation,
taking any action under state or Federal law (including the UCC) to foreclose
upon, take possession of or sell any Shared Collateral (an “Enforcement
Action”), except as provided in the following sentence. Subject in any event to
the terms and provisions of Section 21, upon the earliest to occur of:
     (i) the passage of 180 days from the date of Senior Agent’s and each Senior
Creditor’s receipt of a Subordinated Default Notice that includes a statement
that Subordinated Creditor is commencing the 180-day standstill period provided
for herein if the Subordinated Default described therein shall not have been
cured or waived within such period;
     (ii) acceleration of the Senior Indebtedness (provided, that if, following
any such acceleration of the Senior Indebtedness, such acceleration in respect
of the Senior Indebtedness is rescinded, then all Enforcement Actions taken by
Subordinated Agent or the Subordinated Creditor shall likewise be rescinded if
(A) such Enforcement Actions are based on this clause (ii) and (B) neither
Subordinated Agent nor the Subordinated Creditor shall have any right under any
other clause of this subsection 2.7(b) to take any Enforcement Actions).
     (iii) the occurrence of a Proceeding (provided, that if such Proceeding is
dismissed, the corresponding prohibition against Subordinated Agent or
Subordinated Creditor taking any Enforcement Action shall automatically be
reinstated as of the date of dismissal as if such Proceeding had not been
initiated, unless Subordinated Agent and Subordinated Creditor shall have the
right to take any Enforcement Action under another clause of this subsection
2.7(b); provided, further, that such reinstatement shall not affect the running
of the 180 day period under clause (a) above to the extent the Subordinated
Default giving rise thereto is not based on an acceleration of the Senior
Indebtedness or the initiation of such Proceeding);
Subordinated Agent and Subordinated Creditor may, upon five (5) Business Days’
prior written notice to Senior Agent, take Enforcement Actions; provided, that
no such notice shall be required in the case of any Enforcement Action permitted
to be taken under clauses (ii) or (iii) of this subsection 2.7(b).
     3. Continued Effectiveness of this Agreement; Modifications to Senior
Indebtedness.
     (a) The terms of this Agreement, the subordination effected hereby, and the
rights and the obligations of Subordinated Agent, Subordinated Creditor, Senior
Agent and Senior Creditors arising hereunder, shall not be affected, modified or
impaired in any manner or to any extent by: (i) any amendment or modification of
or supplement to the Senior Purchase Agreement, any other Basic Document or any
Permitted Refinancing Debt Document (to the extent such amendment, modification
or supplement is not prohibited under the terms of this Agreement) or any
Subordinated Indebtedness Document; (ii) the validity or enforceability of any
of such documents; or (iii) any exercise or non-exercise of any right, power or
remedy under or in

-11-



--------------------------------------------------------------------------------



 



respect of the Senior Indebtedness or the Subordinated Indebtedness or any of
the instruments or documents referred to in clause (i) above.
     (b) Senior Agent and Senior Creditors may at any time and from time to time
without the consent of or notice to Subordinated Agent or the Subordinated
Creditor, without incurring liability to Subordinated Agent or the Subordinated
Creditor and without impairing or releasing the obligations of Subordinated
Agent or the Subordinated Creditor under this Agreement, change the manner or
place of payment or extend the time of payment of or renew or alter any Senior
Indebtedness, or amend, supplement, restate or otherwise modify in any manner
any Basic Document or Permitted Refinancing Debt Document; provided, that Senior
Creditors shall not amend or otherwise modify the terms of the Senior
Indebtedness if the effect of such amendment or modification is to (i) increase
the principal amount of the Senior Indebtedness to an amount in excess of the
maximum amount determined pursuant to the proviso to the definition of Senior
Indebtedness set forth herein, (ii) increase any fees on the Senior Indebtedness
or any applicable interest rate with respect to the Senior Indebtedness by more
than 300 basis points in excess of the highest rate set forth in the Senior
Purchase Agreement as amended as of the date hereof, except in connection with
the imposition of a default rate of interest pursuant to the terms of the Senior
Purchase Agreement as in effect on the date hereof, or (iii) extend the final
maturity of the Senior Indebtedness (as set forth in the Basic Documents in
effect on the date hereof) by more than twelve months.
     4. Representations and Warranties. Subordinated Agent and the Subordinated
Creditor each hereby represents and warrants (as to itself and not as to any
other Person) to Senior Agent and Senior Creditors, and Senior Agent hereby
represents and warrants (as to itself and not as to any other Person) to
Subordinated Agent and the Subordinated Creditor, in each case as follows:
     4.1 Existence and Power. Such Person is duly organized, validly existing
and in good standing under the laws of the state of its organization.
     4.2 Authority. Such Person has full power and authority to enter into,
execute, deliver and carry out the terms of this Agreement and to incur the
obligations provided for herein, all of which have been duly authorized by all
proper and necessary action and are not prohibited by the organizational
documents of such Person.
     4.3 Binding Agreements. This Agreement, when executed and delivered, will
constitute the valid and legally binding obligation of such Person enforceable
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
principles.
     4.4 Conflicting Agreements; Litigation. No provisions of any mortgage,
indenture, contract, agreement, statute, rule, regulation, judgment, decree or
order binding on such Person or affecting the Property of such Person conflicts
with, or requires any consent which has not already been obtained under, or
would in any way prevent the execution, delivery or performance of the terms of
this Agreement. The execution, delivery and carrying out of the terms of this
Agreement will not constitute a default under, or re

-12-



--------------------------------------------------------------------------------



 



sult in the creation or imposition of, or obligation to create, any Lien upon
the Property of such Person pursuant to the terms of any such mortgage,
indenture, contract or agreement. No pending or, to the best of such Person’s
knowledge, threatened, litigation, arbitration or other proceedings if adversely
determined would in any way prevent the performance of the terms of this
Agreement.
     4.5 No Divestiture. Solely in the case of the Subordinated Creditor, on the
date hereof, Subordinated Creditor which is signatory hereto is the current
owner and holder of the Subordinated Notes and all other Subordinated
Indebtedness Documents.
     4.6 Default under Subordinated Indebtedness Documents and Senior
Indebtedness Documents.
     (a) Solely in the case of the Subordinated Creditor, on the date hereof, to
the knowledge of such Subordinated Creditor, no default exists under or with
respect to any of the Subordinated Indebtedness Documents.
     (b) Solely in the case of each Senior Creditor, on the date hereof, to the
knowledge of such Senior Creditor, no default exists under or with respect to
the Senior Purchase Agreement or any of the other Basic Documents.
     5. Cumulative Rights, No Waivers. Each and every right, remedy and power
granted to Senior Agent or Senior Creditors hereunder shall be cumulative and in
addition to any other right, remedy or power specifically granted herein, in the
Senior Purchase Agreement, the other Basic Documents or Permitted Refinancing
Debt Documents or now or hereafter existing in equity, at law, by virtue of
statute or otherwise, and may be exercised by Senior Agent or Senior Creditors,
from time to time, concurrently or independently and as often and in such order
as Senior Agent or Senior Creditors may deem expedient. Any failure or delay on
the part of Senior Agent or Senior Creditors in exercising any such right,
remedy or power, or abandonment or discontinuance of steps to enforce the same,
shall not operate as a waiver thereof or affect Senior Agent’s or Senior
Creditors’ right thereafter to exercise the same, and any single or partial
exercise of any such right, remedy or power shall not preclude any other or
further exercise thereof or the exercise of any other right, remedy or power,
and no such failure, delay, abandonment or single or partial exercise of Senior
Agent’s or Senior Creditors’ rights hereunder shall be deemed to establish a
custom or course of dealing or performance among the parties hereto.
     6. Modification. Any modification or waiver of any provision of this
Agreement, or any consent to any departure by Senior Agent, any Senior Creditor,
Subordinated Agent or the Subordinated Creditor therefrom, shall not be
effective in any event unless the same is in writing and signed by Senior Agent,
the Senior Creditors, Subordinated Agent and the holders of the Subordinated
Notes, and then such modification, waiver or consent shall be effective only in
the specific instance and for the specific instance and for the specific purpose
given. Any notice to or demand on Subordinated Agent or the Subordinated
Creditor in any event not specifically required of Senior Agent or any Senior
Creditor hereunder shall not entitle Subordinated Agent or the Subordinated
Creditor to any other or further notice or demand in the same, similar or other
circumstances unless specifically required hereunder.

-13-



--------------------------------------------------------------------------------



 



     7. Additional Documents and Actions. Subordinated Agent and the
Subordinated Creditor at any time, and from time to time, after the execution
and delivery of this Agreement, upon the request of Senior Agent or any Senior
Creditor and at the expense of the Company, promptly will execute and deliver
such further documents and do such further acts and things as Senior Agent or
any Senior Creditor, may reasonably request in order to effect fully the
purposes of this Agreement.
     8. Notices. All notices and communications under this Agreement shall be in
writing and shall be (i) delivered in person, (ii) mailed, postage prepaid,
either by registered or certified mail, return receipt requested,
(iii) delivered by overnight express courier, or (iv) sent by telecopy (with
such telecopy to be confirmed promptly in writing sent in accordance with (i),
(ii) or (iii) above), addressed in each case as follows:

     
If to Subordinated Agent or the Subordinated Creditor:
  Credit Suisse, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010-3629
Attention: Matthew Carter
Facsimile: (212) 743-1842
 
   
with a copy to:
  Latham & Watkins LLP
 
  885 Third Avenue
 
  New York, NY 10022
 
  Attention: Jane Summers
 
  Facsimile: (212) 751-4864
 
   
If to any Obligor:
  Terremark Worldwide, Inc.
 
  2601 S. Bayshore Drive
 
  Miami, FL 33133
 
  Attention: Chief Financial Officer
 
  Facsimile: (305) 856-8190
 
   
with a copy to:
  Greenberg Traurig
 
  1221 Brickell Avenue, 22nd Floor
 
  Miami, FL 33133
 
  Attention: Barbara Oikle
 
  Facsimile: (305) 961-5722
 
   
If to Senior Agent or any Senior Creditor:
  FMP Agency Services, LLC
21 Custom House Street; 10th Floor
Boston, MA 02110
Attention: William J. Kennedy Jr.
Facsimile: (617) 412-2799

-14-



--------------------------------------------------------------------------------



 



     
with a copy to:
  Cahill Gordon & Reindel llp
 
  80 Pine Street
 
  New York, New York 10005
 
  Attention: John Papachristos, Esq.
 
  Facsimile: (212) 269-5420

or to any other address, as to any of the parties hereto (including any Person
that becomes a holder of Subordinated Indebtedness after the date hereof), as
such party shall designate in a written notice to the other parties hereto. All
notices sent pursuant to the terms of this Section 8 shall be deemed received
(i) if personally delivered, then on the Business Day of delivery, (ii) if sent
by overnight, express carrier, on the next Business Day immediately following
the day sent, (iii) if sent by registered or certified mail, on the earlier of
the third Business Day following the day sent or when actually received or
(iv) if delivered by telecopy, on the date of transmission if transmitted on a
Business Day before 4:00 p.m. (New York time), otherwise on the next Business
Day.
     9. Severability. In the event that any provision of this Agreement is
deemed to be invalid by reason of the operation of any law or by reason of the
interpretation placed thereon by any court or governmental authority, this
Agreement shall be construed as not containing such provision and the invalidity
of such provision shall not affect the validity of any other provisions hereof,
and any and all other provisions hereof which otherwise are lawful and valid
shall remain in full force and effect.
     10. Successors and Assigns. This Agreement shall inure to the benefit of
the successors and assigns of Senior Agent and Senior Creditors and shall be
binding upon the successors and assigns of Subordinated Agent, Subordinated
Creditor and the Obligors.
     11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall be one and the same instrument. Any such counterpart which
may be delivered to Senior Agent and Senior Creditors by facsimile, email or
similar electronic transmission shall be deemed the equivalent of an originally
signed counterpart and shall be fully admissible in any enforcement proceedings
regarding this Agreement.
     12. Defines Rights of Creditors; Subrogation.
     (a) The provisions of this Agreement are solely for the purpose of defining
the relative rights of Subordinated Agent and Subordinated Creditor, on the one
hand, and Senior Agent and Senior Creditors, on the other hand, and shall not be
deemed to create any rights or priorities in favor of any other Person,
including, without limitation, any Obligor. The failure of any Obligor to make
any payment to the Subordinated Creditor due to the operation of this Agreement
shall not be construed as prohibiting the occurrence of a Subordinated Default.
     (b) Subject to the Payment in Full of the Senior Indebtedness, in the event
and to the extent cash, Property or securities otherwise payable or deliverable
to the holders of the Subordinated Indebtedness shall have been applied pursuant
to this Agreement to the payment of Senior Indebtedness, then and in each such
event, the holders of the Subordinated Indebtedness shall be

-15-



--------------------------------------------------------------------------------



 



subrogated to the rights of each holder of Senior Indebtedness to receive any
further payment or distribution in respect of or applicable to the Senior
Indebtedness (provided, that if, after Payment in Full of all Senior
Indebtedness, Senior Agent or any Senior Creditor takes action against an
Obligor for any indemnity obligations owing to Senior Agent or any Senior
Creditor under the Basic Documents or Permitted Refinancing Debt Documents,
Subordinated Agent and the Subordinated Creditor each agrees that its rights of
subrogation hereunder shall be suspended during such period of time that Senior
Agent or any Senior Creditor is taking any such action to enforce any such
indemnity obligations under the Basic Documents or Permitted Refinancing Debt
Documents and Subordinated Agent and the Subordinated Creditor each agrees that
it shall not be permitted to receive or retain any payment or distribution made
on account of the Subordinated Indebtedness (other than a distribution of
Reorganization Subordinated Securities) during such period); and, for the
purposes of such subrogation, no payment or distribution to the holders of
Senior Indebtedness of any cash, Property or securities to which any holder of
Subordinated Indebtedness would be entitled except for the provisions of this
Agreement shall, and no payment over pursuant to the provisions of this
Agreement to the holders of Senior Indebtedness by the holders of the
Subordinated Indebtedness shall, as between any Obligor, its creditors other
than the holders of Senior Indebtedness and the holders of Subordinated
Indebtedness, be deemed to be a payment by such Obligor to or on account of
Senior Indebtedness.
     13. Conflict. In the event of any conflict between any term, covenant or
condition of this Agreement and any term, covenant or condition of any of the
Subordinated Indebtedness Documents, the provisions of this Agreement shall
control and govern. For purposes of this Section 13, to the extent that any
provisions of any of the Subordinated Indebtedness Documents provide rights,
remedies and benefits to Senior Agent or Senior Creditors that exceed the
rights, remedies and benefits provided to Senior Agent or Senior Creditors under
this Agreement, such provisions of the applicable Subordinated Indebtedness
Documents shall be deemed to supplement (and not to conflict with) the
provisions hereof.
     14. Statement of Indebtedness to the Subordinated Creditor. The Company
will furnish to Senior Agent, upon demand, a statement of the indebtedness owing
from Obligors to Subordinated Creditor, and will give Senior Agent access to the
books of Obligors in accordance with the Senior Purchase Agreement so that
Senior Agent can make a full examination of the status of such indebtedness. The
Company will furnish to the Subordinated Creditor, upon demand, a statement of
the indebtedness owing from Obligors to Senior Creditors, and will give the
Subordinated Creditor access to the books of Obligors in accordance with the
Subordinated Purchase Agreement so that the Subordinated Creditor can make a
full examination of the status of such indebtedness.
     15. Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.
     16. Termination. This Agreement shall terminate upon the Payment in Full of
the Senior Indebtedness.
     17. Subordinated Default Notice. The Company shall provide Senior Agent and
each Senior Creditor with prompt written notice of the occurrence of a
Subordinated Default (which notice shall incorporate a reasonably detailed
description of such Subordinated Default)

-16-



--------------------------------------------------------------------------------



 



and of any cure or waiver thereof. The Company shall provide Subordinated Agent
and the Subordinated Creditor with prompt written notice of the occurrence of a
Senior Payment Default or Senior Covenant Default, as the case may be (which
notice shall incorporate a reasonably detailed description of such Senior
Payment Default or Senior Covenant Default), and of any cure or waiver thereof.
     18. APPLICABLE LAW. THIS AGREEMENT, AND ALL MATTERS RELATING HERETO OR
THERETO OR ARISING THEREFROM, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.
     19. JURISDICTION AND VENUE. EACH PARTY HERETO HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE STATE, COUNTY AND
CITY OF NEW YORK AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH
PARTY HERETO EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH PARTY HERETO HEREBY
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE
OF PROCESS MAY BE MADE UPON SUCH PERSON BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED TO SUCH PERSON AT THE ADDRESS SET FORTH IN SECTION
8 OF THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER
THE SAME HAS BEEN POSTED.
     20. WAIVER OF RIGHT TO JURY TRIAL. EACH PARTY HERETO (INCLUDING, WITHOUT
LIMITATION, ANY PERSON THAT BECOMES A HOLDER OF SUBORDINATED INDEBTEDNESS OR A
SENIOR CREDITOR AFTER THE DATE HEREOF) HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY. EACH PARTY HERETO (INCLUDING, WITHOUT LIMITATION, ANY PERSON THAT
BECOMES A HOLDER OF SUBORDINATED INDEBTEDNESS OR A SENIOR CREDITOR AFTER THE
DATE HEREOF) ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER
INTO A BUSINESS RELATIONSHIP, THAT SUCH PERSON HAS RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT AND THAT SUCH PERSON WILL CONTINUE TO RELY ON THIS
WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY HERETO (INCLUDING, WITHOUT
LIMITATION, ANY PERSON THAT BECOMES A HOLDER OF SUBORDINATED INDEBTEDNESS OR A
SENIOR CREDITOR AFTER THE DATE HEREOF) WARRANTS AND REPRESENTS THAT SUCH PERSON
HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL,

-17-



--------------------------------------------------------------------------------



 



AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.
     21. Liens on Shared Collateral; Enforcement of Liens on Shared Collateral.
     21.1 Rights as Unsecured Creditors. Notwithstanding anything to the
contrary set forth in this Section 21, nothing in this Section 21 is intended or
shall be deemed or construed to limit in any way the exercise by Subordinated
Agent or the Subordinated Creditor against any Obligor or its Property of any of
their respective rights and remedies as unsecured creditors of such Obligor and,
subject to the other terms and provisions of this Agreement, including, without
limitation, subsection 2.7 hereof, Subordinated Agent and the Subordinated
Creditor may exercise at any time against any Obligor or its Property the
respective rights and remedies of such Persons as unsecured creditors of such
Obligor under the Subordinated Indebtedness Documents and applicable law. In
furtherance and not in limitation of the foregoing, and notwithstanding the
provisions of subsections 21.5, 21.7 or 21.10, (i) the Subordinated Creditor
shall be free to propose, or vote for or against, any plan of reorganization
and, take, or not take, any action, and otherwise participate, in any Proceeding
in its capacity as an unsecured creditor, (ii) Subordinated Agent and the
Subordinated Creditor shall have and hereby expressly retain and reserve any
claim, motion, objection or argument that otherwise could be asserted by an
unsecured creditor of any Obligor, including any objections or claims that any
transfer (including any strict foreclosure) constitutes a fraudulent conveyance
or transfer under Section 548 of the Bankruptcy Code or any applicable state law
or a violation by any Obligor of any applicable law (including any breach of
fiduciary duty) and, (iii) except to the extent expressly prohibited pursuant to
Sections 2.7 and 21 hereof, the Subordinated Agent and the Subordinated Creditor
shall be entitled to file any pleadings, claims, objections, motions or
arguments that assert rights or interests available to unsecured creditors of
the Company arising under the Bankruptcy Code or applicable state law.
     21.2 Lien Subordination; No Lien on Excluded Collateral Benefiting
Subordinated Indebtedness. Notwithstanding the date, manner or order of grant,
attachment or perfection of the Liens on all or any part of the Shared
Collateral granted to Senior Agent and Subordinated Agent, respectively, and
notwithstanding the provisions of the UCC or any other applicable law or
decision, or the terms or provisions of the Basic Documents (or Permitted
Refinancing Debt Documents, as applicable) or Subordinated Indebtedness
Documents, respectively, or any other circumstance whatsoever, each of Senior
Agent and Subordinated Agent and the Subordinated Creditor hereby agrees that
(a) Senior Agent on behalf of Senior Agent and Senior Creditors shall have a
first, prior, senior and continuing Lien on all of the Shared Collateral to
secure the prompt and complete payment, performance and observance of all Senior
Indebtedness, and (b) any Lien on all or any part of the Shared Collateral now
or hereafter held by Subordinated Agent (on its behalf or on behalf of
Subordinated Creditor) or the Subordinated Creditor (on its behalf or on behalf
of Subordinated Agent), regardless of when or how acquired, whether by grant,
statute, operation of law, subrogation or otherwise, shall be in all respects
and for all purposes subject to, junior to and subordinate to all Liens on all
or any part of the Shared Collateral granted to or held by Senior Agent on
behalf of Senior Agent and Senior Creditors. All Liens on the Shared Collateral
securing any Senior Indebtedness shall be and remain senior in all respects and
prior to all Liens on the Shared Collateral securing any Subordinated
Indebtedness for all purposes, whether or not such Liens securing any Senior
Indebtedness are subordinated to any

-18-



--------------------------------------------------------------------------------



 



Lien securing any other obligation of the Company , any other Obligor or any
other Person. The Subordinated Agent for itself and on behalf of the
Subordinated Creditor expressly agrees that any Lien purported to be granted on
any Shared Collateral as security for the Senior Indebtedness shall be and
remain senior in all respects and prior to all Liens on the Shared Collateral
securing any Subordinated Indebtedness for all purposes regardless of whether
the Lien purported to be granted is found to be improperly granted, improperly
perfected, preferential, a fraudulent conveyance or legally or otherwise
deficient in any manner. Notwithstanding anything to the contrary in this
Agreement or any Subordinated Indebtedness Document, Subordinated Agent and the
Subordinated Creditor agree that the Subordinated Indebtedness shall not be
secured by any Lien or other security interest in any of the Excluded Collateral
and that they shall not claim on behalf of themselves or any other person that
the any Subordinated Indebtedness is entitled to the benefit of any Lien or
other security interest in respect of any Excluded Collateral. Subject to the
terms and provisions of this Agreement, including the respective definitions of
“Senior Indebtedness” and “Subordinated Indebtedness” set forth in Section 1
hereof, the relative priorities of the respective Liens described in this
subsection 21.2 shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, renewal, restatement, replacement or
refinancing of the Senior Indebtedness or Subordinated Indebtedness,
respectively, or by any action or inaction which Senior Agent and any Senior
Creditor, on the one hand, or Subordinated Agent or the Subordinated Creditor,
on the other hand, may take or fail to take, in each case in respect of the
Shared Collateral.
     21.3 Release of Shared Collateral. Subordinated Agent shall, promptly upon
the written notice of Senior Agent, release or otherwise terminate Subordinated
Agent’s Lien on the Shared Collateral (or applicable portion thereof)
contemporaneously with the release by the Senior Agent of its Lien thereon if
the Shared Collateral (or a portion thereof) is sold or otherwise disposed of by
the Senior Agent (or any representative thereof), whether by strict foreclosure
or otherwise, or such Shared Collateral is sold or otherwise disposed of by the
record owner thereof as permitted by the Basic Documents and the Subordinated
Purchase Agreement or otherwise with the consent of the Required Holders (or any
representative thereof); provided, that, (i) the subordinate Lien of
Subordinated Agent securing the Subordinated Indebtedness shall attach to the
proceeds of such sale or other disposition to the extent not applied to the
reduction of the Senior Indebtedness, and (ii) such subordinate Lien on such
proceeds shall in all respects remain subject to all of the terms and provisions
of this Agreement. In connection with any release of Lien pursuant to the terms
hereof, Subordinated Agent (on behalf of its itself and the Subordinated
Creditor) will immediately deliver such release documents as the Senior Agent
(or any representative thereof) may require in connection therewith. In
furtherance of the foregoing, each of Subordinated Agent and the Subordinated
Creditor hereby irrevocably appoints Senior Agent as its lawful attorney and
agent to execute any and all such release documents (including, without
limitation, Uniform Commercial Code termination statements) and to record and/or
file such release documents as Senior Agent deems necessary if such release
documents are not received promptly after written request therefor. Each of
Senior Creditors, Subordinated Agent and the Subordinated Creditor agrees that
Senior Agent has not assumed any obligations to act as agent for such
Subordinated Agent or Subordinated Creditor with respect to the Shared
Collateral.
     21.4 Perfection. Except to the extent otherwise expressly provided in
Section 23, Senior Agent and Senior Creditors, on the one hand, and Subordinated
Agent and Subordinated Creditor, on the other hand, shall be solely responsible
for perfecting and maintaining the

-19-



--------------------------------------------------------------------------------



 



perfection of their respective Liens on each item constituting Shared
Collateral. The provisions of this Section 21 are intended solely to govern the
respective Lien priorities as between the holders of Senior Indebtedness and the
holders of Subordinated Indebtedness and shall not impose on any such Person any
obligations in respect of the disposition of proceeds of any Shared Collateral
which would conflict with prior perfected claims therein in favor of any other
Person or any applicable order or decree of any court or governmental authority
or any applicable law.
     21.5 Management of Collateral.
     (a) Until the Senior Indebtedness has been Paid in Full, the Senior Agents
and the holders of Senior Indebtedness (or any representative thereof) shall
have the exclusive right to manage, perform and enforce the terms of the Senior
Indebtedness, the Basic Documents and Permitted Refinancing Debt Documents with
respect to all Shared Collateral and to exercise and enforce all privileges and
rights thereunder and with respect thereto, in each case in the exercise of
their business judgment and sole and absolute discretion, including, without
limitation, the sole and exclusive right to take or retake control or possession
of any Shared Collateral, to hold, prepare for sale, process, sell, lease,
foreclose upon, collect, exercise rights or remedies with respect to, dispose
of, or liquidate any Shared Collateral, to incur expenses in connection with any
of the foregoing and to exercise all rights and remedies of a secured lender
under the UCC, and neither Subordinated Agent nor the Subordinated Creditor
shall take or seek to take any such action. In furtherance and not in limitation
of the foregoing, Subordinated Agent and the Subordinated Creditor each waives
any and all rights of such Person to direct the method or challenge the
appropriateness of any action by any holder of Senior Indebtedness (or any
representative thereof) in connection with, and any right to object to, a strict
foreclosure with respect to any Shared Collateral, waives any and all rights of
redemption and hereby consents to each holder of Senior Indebtedness (or any
representative thereof) dealing in all respects with the Shared Collateral as if
there were no Liens on the Shared Collateral securing Subordinated Indebtedness.
     (b) The provisions of subsection 21.5(a) are not intended and shall not be
deemed or construed to limit or impair (i) the right of Subordinated Agent to
join (but not control) any foreclosure or other judicial lien enforcement
proceeding with respect to any Shared Collateral initiated by Senior Agent for
the sole purpose of preserving and protecting Subordinated Agent’s Lien on the
Shared Collateral, so long as (x) at the time of such joinder, the Subordinated
Agent or the Subordinated Creditor still hold a valid and perfected lien in such
Shared Collateral and (y) such joinder does not delay or interfere in any
material respect with the exercise by Senior Agent of its rights under this
Agreement, the Basic Documents and applicable law, in each case with respect to
the Shared Collateral; and (ii) if and to the extent the Subordinated Agent or
the Subordinated Creditor still hold a valid and perfected lien in such Shared
Collateral, the right of Subordinated Agent and the Subordinated Creditor to
receive any proceeds of Shared Collateral remaining after Payment in Full of the
Senior Indebtedness.
     21.6 Lien Enforcement. Notwithstanding anything to the contrary set forth
in this Agreement, including, without limitation, subsection 2.7 hereof, but
subject in any event to subsection 21.1 hereof:

-20-



--------------------------------------------------------------------------------



 



     (a) Until Payment in Full of all Senior Indebtedness, except as otherwise
expressly permitted in subsections 21.6(b) and (c) below, other than Permitted
Subordinated Indebtedness Payments, in each case to the extent permitted at the
time of payment thereof to be paid to and received and retained by Subordinated
Creditor pursuant to the other terms and provisions of this Agreement, neither
Subordinated Agent nor the Subordinated Creditor shall ask, demand or sue for
any right or remedy in respect of all or any part of the Shared Collateral and
Subordinated Agent and the Subordinated Creditor agree not to take or receive
from any Obligor, directly or indirectly, in cash or other Property or by
set-off or in any other manner, whether pursuant to any enforcement, collection,
execution, levy or foreclosure proceeding or otherwise, all or any part of the
Shared Collateral. Without limiting the generality of the foregoing, until
Payment in Full of all Senior Indebtedness, (i) neither Subordinated Agent nor
the Subordinated Creditor shall exercise or otherwise assert any right or remedy
in respect of all or any part of the Shared Collateral or any Liens thereon;
(ii) the sole right of Subordinated Agent and Subordinated Creditor with respect
to the Shared Collateral shall be to hold a Lien thereon to the extent granted
pursuant to the Subordinated Indebtedness Documents (until such time as such
Lien is released or required to be released pursuant to Section 21.3 hereof) and
to receive proceeds thereof remaining after such Payment in Full; and
(iii) without the prior written consent of Senior Agent, neither Subordinated
Agent nor the Subordinated Creditor shall exercise any right such Person may
have under the Subordinated Indebtedness Documents or under the UCC or other
applicable law to deliver any notices to account debtors informing them of such
Person’s interest in any accounts of any Obligor or direct such account debtors
to make payments in any particular manner of amounts due in respect of any such
account.
     (b) Subordinated Agent and the Subordinated Creditor each agrees that,
until Payment in Full of all Senior Indebtedness, such Person will not commence,
or join with any creditor other than Senior Agent in commencing, any
enforcement, collection, execution, levy or foreclosure proceeding with respect
to any Lien held by it in, or otherwise with respect to, all or any part of the
Shared Collateral, including, without limitation, petitioning, filing or joining
in any involuntary Proceeding pursuant to Section 303 of the Bankruptcy Code.
     (c) The provisions of this subsection 21.6 are intended to limit the
enforcement of the rights and remedies of Subordinated Agent and Subordinated
Creditor with respect to the Shared Collateral or any Lien thereon for so long
and to the extent set forth in subsection 21.6(a) and (b) hereof. Nothing in
this subsection 21.6 is intended or shall be deemed or construed to prohibit
Subordinated Agent or the Subordinated Creditor from receiving and retaining at
any time any Permitted Subordinated Indebtedness Payments to the extent such
receipt and retention is permitted hereunder at such time, or to the extent such
action is permitted hereunder at such time, from making any demand for payment
or any declaration of acceleration with respect to the Subordinated Notes or
commencing any judicial or other action to collect (without enforcement of any
of such Person’s rights and remedies with respect to all or any part of the
Shared Collateral) the Subordinated Indebtedness under the Subordinated Notes
and the other Subordinated Indebtedness Documents.

-21-



--------------------------------------------------------------------------------



 



     21.7 Proceedings. In the event of any Proceeding involving any Obligor,
neither Subordinated Agent nor the Subordinated Creditor shall assert any claim,
motion, objection or argument in respect of all or any part of the Shared
Collateral in connection with such Proceeding that could otherwise be asserted
or raised in connection with such Proceeding by any such Person as a secured
creditor of such Obligor, except to the extent such claim, motion, objection or
argument could be asserted by an unsecured creditor of such Obligor. Without
limiting the generality of the foregoing, Subordinated Agent and the
Subordinated Creditor each agrees that it will:
     (a) not object to or oppose (or support any other Person in objecting to or
opposing) any sale or other disposition of all or any part of the Shared
Collateral free and clear of Liens or other claims of Subordinated Agent or
Subordinated Creditor under Section 363 of the Bankruptcy Code or any other
provision of the Bankruptcy Code or any other law applicable to such Proceeding
if Senior Agent and Senior Creditors have consented to such sale or disposition
and the net proceeds thereof are used to (i) repay Senior Notes, (ii) pay
reasonable expenses incurred in connection with such sale or disposition or
(iii) pay expenses related to the administration of such Proceeding which are
entitled to be paid out of the proceeds of such Shared Collateral;
     (b) (i) at the request of Senior Agent, challenge or otherwise object to
any use of cash collateral or debtor-in-possession financing that is challenged
or otherwise objected to by Senior Agent and Senior Creditors; and (ii) not
challenge or otherwise object to (or support any other Person in challenging or
otherwise objecting to) any use of cash collateral or debtor-in-possession
financing consented to or provided by any Senior Creditor if and to the extent
that (A) the interest rate, fees, advance rates, lending sublimits and limits
and other terms are determined by the bankruptcy court with jurisdiction over
the Proceeding to be commercially reasonable under the circumstances, (B) the
principal amount (including unfunded commitments) of such debtor-in-possession
financing, together with the aggregate principal amount of the Senior
Indebtedness outstanding immediately after giving effect to any payment thereof
with proceeds of any such debtor-in-possession financing, does not exceed the
greater of (x) one hundred twenty percent (120%) of the aggregate principal
amount of the pre-petition Senior Indebtedness (including unfunded commitments)
outstanding immediately prior to the commencement of the applicable Proceeding
and (y) the aggregate maximum permitted principal amount of the pre-petition
Senior Indebtedness, (C) the Liens granted to the Person providing such
financing rank prior to or pari passu with the pre-petition Lien of Senior
Agent;
     (c) not assert (or support any other Person in asserting) any right it may
have to “adequate protection” of its interest in any Shared Collateral in any
Proceeding (provided, that Subordinated Agent shall be permitted to seek and
obtain (A) “adequate protection” of its interest in any Shared Collateral in
connection with any debtor-in-possession financing consented to or provided by
any Senior Creditor if and to the extent that the principal amount thereof
exceeds the maximum amount with respect thereto set forth in the preceding
clause (b), (B) a Lien on the Shared Collateral in which Senior Agent has a Lien
for the benefit of Senior Creditors with the same priority vis-a-vis the Liens
securing the Senior Indebtedness as existed prior to the commencement of such
Proceeding and (C) a replacement Lien on post-petition assets in which Senior
Agent has

-22-



--------------------------------------------------------------------------------



 



a Lien for the benefit of Senior Agent and Senior Creditors with the same
priority vis-à-vis the Liens securing the Senior Indebtedness as provided
herein, although the failure to obtain any such Liens or replacement Liens by
Subordinated Agent or the Subordinated Creditor shall not be used as the basis
to challenge any cash collateral (or usage thereof) or debtor-in-possession
financing described in the preceding clause (b));
     (d) will not seek and will, in any event, turn over to Senior Agent for the
pro rata benefit of Senior Agent and Senior Creditors any “adequate protection”
of their interest in any Shared Collateral that they receive in any Proceeding
for application to the Senior Indebtedness owed to Senior Agent and Senior
Creditors, other than “adequate protection” of the type described in clause
(c) above; and
     (e) not seek to have the automatic stay of Section 362 of the Bankruptcy
Code (or any similar stay under any other applicable law) lifted or modified
with respect to any Shared Collateral without the prior written consent of
Senior Agent; provided, that, in the case of this clause (e), if Senior Agent
and Senior Creditors seek such aforementioned relief, Subordinated Agent and the
Subordinated Creditor hereby irrevocably consents thereto and shall join in any
such motion or application seeking such relief if requested by Senior Agent.
Subordinated Agent and the Subordinated Creditor each waives any claim it may
now or hereafter have arising out of the election of Senior Agent and Senior
Creditors, in any Proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code.
     21.8 Notice of Liens. Subordinated Agent, Subordinated Creditor and Senior
Agent and each Senior Creditor each acknowledges that this Agreement shall
constitute notice of their respective interests in the Shared Collateral under
and for any purpose such a notice may be required by the UCC.
     21.9 Proceeds of Events of Loss.
     (a) Proceeds of the Shared Collateral include proceeds of insurance in
respect of, and compensation and other awards and payments made on account of,
in each case, any of the following events or occurrences (each such event or
occurrence being an “Event of Loss”): (i) any loss, theft or destruction of, or
damage to, any Shared Collateral, (ii) any pending or threatened institution of
any proceedings for the condemnation or seizure of any Shared Collateral or for
the exercise of any right of eminent domain with respect thereto; or (ii) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of any Shared Collateral, or confiscation thereof, and
therefore, anything contained in the Subordinated Indebtedness Documents to the
contrary notwithstanding, the priorities provided for herein shall govern and
control the ultimate application and disposition of all of such proceeds.
     (b) Until the Senior Indebtedness has been Paid in Full, (i) Senior Agent
shall have the sole and exclusive right, as against Subordinated Agent and
Subordinated Creditor, to adjust settlement of each and every claim with respect
to any Event of Loss, and (ii) all proceeds of each Event of Loss shall be paid
to Senior Agent for application to the Senior Indebtedness in accordance with
the respective terms and provisions of the Basic

-23-



--------------------------------------------------------------------------------



 



Documents or Permitted Refinancing Debt Documents, as applicable, and, to the
extent necessary or desirable, Subordinated Agent and Subordinated Creditor
shall cooperate promptly and in a reasonable manner in effecting the payment of
all of such proceeds to Senior Agent. If the requisite holders of Senior
Indebtedness (or any representative thereof), in their (or its) sole discretion
or pursuant to agreement with any Obligor (pursuant to the terms and provisions
the Basic Documents or the Permitted Refinancing Debt Documents, as the case may
be, or otherwise), permit such Obligor to utilize any proceeds of any Event of
Loss to repair or replace the affected Shared Collateral, or purchase other
Shared Collateral, the consent of the holders of Senior Indebtedness (or any
representative thereof) to such utilization automatically shall be deemed to
include the consent of Subordinated Agent and Subordinated Creditor to such
repair, replacement or purchase, as the case may be.
     21.10 Prohibition on Contesting Liens. Senior Agent, Subordinated Agent and
the Subordinated Creditor each agrees not to seek to challenge, to avoid, to
subordinate or to contest or directly or indirectly to support any other Person
in challenging, avoiding or contesting in any judicial or other proceeding,
including, without limitation, any Proceeding, the priority, validity, extent,
perfection or enforceability of any Lien held by Senior Agent or Subordinated
Agent, as the case may be, on all or any part of the Senior Creditor Collateral;
provided, that nothing in this subsection 21.10 is intended or shall be deemed
or construed to limit in any way the ability of Senior Agent, Senior Creditor,
Subordinated Agent or Subordinated Creditor to enforce all of the terms and
provisions of this Agreement. As between Senior Agent and Senior Creditors, on
the one hand, and Subordinated Agent and Subordinated Creditor, on the other
hand, the terms of this Agreement shall govern and control even if part or all
of the Subordinated Indebtedness or Senior Indebtedness, as the case may be, or
the respective Liens securing payment, observance and performance thereof are
avoided, disallowed, set aside or otherwise invalidated in any Proceeding or
otherwise.
     21.11 Marshalling; Additional Waiver. Subordinated Agent and the
Subordinated Creditor hereby waives to the fullest extent permitted by
applicable law any rights such Person may have under applicable law to assert
the doctrine of marshalling or otherwise to require Senior Agent or any Senior
Creditor to marshall any Property of any Obligor for the benefit of Subordinated
Agent or Subordinated Creditor. Subordinated Agent and the Subordinated Creditor
each expressly waives all notice of the acceptance by Senior Agent and Senior
Creditors of the subordination and other terms and provisions of this Agreement
and all the notices whatsoever not specifically required pursuant to the terms
of this Agreement or under the UCC in connection with any foreclosure on or sale
of Property of any of the Obligors and Subordinated Agent and the Subordinated
Creditor expressly consents to reliance by Senior Agent and Senior Creditors
upon the subordination and other terms and provisions of this Agreement.
     21.12 Turnover of Shared Collateral. Upon Payment in Full of all Senior
Indebtedness, if and to the extent that the Subordinated Agent and the
Subordinated Creditor still hold a Lien on any of the Shared Collateral, Senior
Agent agrees to use commercially reasonable efforts to deliver to Subordinated
Agent all of the Shared Collateral then in the possession or control of Senior
Agent in order that Subordinated Agent may hold such Shared Collateral as
security for the Subordinated Indebtedness; provided, however, that the failure
of Senior Agent to make such delivery to Subordinated Agent for any reason
whatsoever (including making such delivery to

-24-



--------------------------------------------------------------------------------



 



the Company) shall not create any liability for Senior Agent or any Senior
Creditor or subject Senior Agent or any Senior Creditor to any claim for
damages, whether based in tort or on contract. Nothing herein is intended or
shall be construed to make Senior Agent an agent for Subordinated Agent or the
Subordinated Creditor or to impose upon Senior Agent any duty or obligation,
fiduciary or otherwise, in favor of Subordinated Agent or the Subordinated
Creditor. Subordinated Agent agrees and acknowledges that it is not relying on
the turnover of any Shared Collateral by Senior Agent in entering into the
Subordinated Indebtedness Documents or the transactions contemplated thereunder.
The Company hereby authorizes and directs the Senior Agent to deliver any and
all such Shared Collateral to Subordinated Agent as aforesaid and agree, jointly
and severally, to indemnify and hold Senior Agent and each Senior Creditor
harmless from any and all claims in connection with complying, or for failing to
comply, with the provisions of this Section 21.12.
     22. Subordinated Creditor’s Purchase Option.
     22.1 Purchase Notice. If (a) Senior Agent and Senior Creditors take any
action to collect, enforce payment or accelerate any of the Senior Indebtedness
or to exercise any of the remedies with respect to all or substantially all of
the Shared Collateral set forth in any of the Basic Documents or that otherwise
may be available to Senior Agent or Senior Creditors with respect to the Shared
Collateral, either at law or in equity, by judicial proceedings or otherwise,
including, without limitation, taking any action under state or Federal law
(including the UCC) to foreclose upon, take possession of or sell all or a
material portion of the Shared Collateral (a “Senior Enforcement Action”),
Senior Agent shall give Subordinated Agent notice thereof concurrently with the
taking of any such action (a “Purchase Trigger Notice”), or (b) a Proceeding
shall have otherwise commenced, the Subordinated Creditor shall have the option
to purchase all (but not less than all) of the Senior Indebtedness by giving a
written notice (the “Purchase Notice”) to Senior Agent and each Senior Creditor
no later than the fifth Business Day after the first to occur of (x) receipt by
Subordinated Agent of the Purchase Trigger Notice, or (y) the commencement of
such Proceeding, as applicable (the Subordinated Creditor giving the Purchase
Notice being herein referred to individually as a “Purchasing Creditor” and
collectively as the “Purchasing Creditors”). Upon delivery thereof to Senior
Agent by the Purchasing Creditors, the Purchase Notice shall be irrevocable.
     22.2 Purchase Option Closing. On the date specified by the Purchasing
Creditors in the Purchase Notice (which shall not be less than three
(3) Business Days nor more than five (5) Business Days, after the receipt by the
Senior Agent and each Senior Creditor of the Purchase Notice), the Senior
Creditors shall sell to the Purchasing Creditors, and the Purchasing Creditors
shall purchase from the Senior Creditors, the Senior Indebtedness. In the event
that the Purchasing Creditors fail to purchase all the Senior Indebtedness on
such date, the Purchasing Creditors’ purchase rights hereunder shall expire.
     22.3 Purchase Price. Upon the date of the purchase and sale described in
subsection 22.2, the Purchasing Creditors shall (i) pay to Senior Creditors as
the purchase price therefor the sum of (x) full amount of all the Senior
Indebtedness then outstanding and unpaid (including principal, interest, fees
and expenses, including reasonable attorneys’ fees and legal expenses) and
(y) an amount equal to the full redemption premium that would be due and payable
in respect of all outstanding Senior Notes on such date had the Company elected
to redeem in full all

-25-



--------------------------------------------------------------------------------



 



outstanding Senior Notes pursuant to Paragraph 3 of the Senior Notes and
(ii) agree to reimburse Senior Agent and each Senior Creditor for any loss,
cost, damage or expense (including reasonable attorneys’ fees and legal
expenses) in connection with any payments provisionally credited to the Senior
Indebtedness, and/or as to which Senior Creditors have not yet received final
payment. Such purchase price and cash collateral shall be remitted by wire
transfer of immediately available funds to such bank account of each Senior
Creditor as such Senior Creditor may designate in writing to Subordinated Agent
for such purpose. Interest shall be calculated to but excluding the Business Day
on which such purchase and sale shall occur if the amounts so paid by the
Purchasing Creditors to the bank account designated by Senior Agent are received
in such bank account prior to 1:00 p.m., New York time and interest shall be
calculated to and including such Business Day if the amounts so paid by the
Purchasing Creditors to the bank account designated by each Senior Creditor are
received in such bank account later than 1:00 p.m., New York time.
     22.4 Nature of Sale. Such purchase shall be expressly made without
representation or warranty of any kind by Senior Agent or any of the Senior
Creditors and without recourse to Senior Agent or any of the Senior Creditors,
except that each of the Senior Creditors shall represent and warrant: (i) the
amount of the Senior Indebtedness being purchased from such Senior Creditor,
(ii) that such Senior Creditor owns such Senior Indebtedness free and clear of
any Liens and (iii) such Senior Creditor has the right to assign such Senior
Indebtedness and the assignment is duly authorized. The Company hereby consents
to all transfers of Notes made pursuant to this Section 22 and hereby waives any
and all conditions to such transfers set forth in the Basic Documents.
     23. Collateral In Possession.
     23.1 Control by Senior Agent. If Senior Agent takes possession of or has
“control” (as such term is defined in the UCC) over any Shared Collateral for
purposes of perfecting its Lien thereon (including equity certificates, deposit
accounts and investment property), Senior Agent, to the extent such Liens may be
perfected only by such possession or control, shall be deemed to be holding such
Shared Collateral as agent for Subordinated Agent, solely for purposes of
perfection of its Lien under the UCC on such Shared Collateral; provided that
Senior Agent shall have no duty or liability to protect or preserve any rights
pertaining to any of the Shared Collateral for Subordinated Agent or the
Subordinated Creditor, and Subordinated Agent and the Subordinated Creditor each
hereby waives and releases Senior Agent from all claims and liabilities arising
pursuant to its role as such agent, except for claims and liabilities arising
from Senior Agent’s gross negligence or willful misconduct, as finally
determined pursuant to a final non-appealable order of a court of competent
jurisdiction.
     23.2 Control by Subordinated Agent. If Subordinated Agent takes possession
of or has “control” (as such term is defined in the UCC) over any Shared
Collateral for purposes of perfecting its Lien thereon (including equity
certificates, deposit accounts and investment property), Subordinated Agent
shall be deemed to be holding such Shared Collateral as agent for Senior Agent,
solely for purposes of perfection of its Lien under the UCC on such Shared
Collateral; provided that Subordinated Agent shall have no duty or liability to
protect or preserve any rights pertaining to any of the Shared Collateral for
Senior Agent or any of the Senior Creditors, and, Senior Agent and each of the
Senior Creditors each hereby waives and releases Subordinated

-26-



--------------------------------------------------------------------------------



 



Agent and the Subordinated Creditor from all claims and liabilities arising
pursuant to its role as such agent, except for claims and liabilities arising
from Subordinated Agent’s gross negligence or willful misconduct, as finally
determined pursuant to a final non-appealable order of a court of competent
jurisdiction.
     23.3 No Alteration of Priorities. It is understood and agreed that this
Section 23 is intended solely to assure continuous perfection of the Liens
granted under the Basic Documents or Subordinated Indebtedness Documents, as
applicable, and nothing in this Section 23 is intended or shall be deemed or
construed to alter the respective priorities or obligations set forth elsewhere
in this Agreement.
     24. No New Liens; Similar Liens
     24.1 No New Liens. So long as the Payment in Full of the Senior
Indebtedness has not occurred, the parties hereto agree that the Company shall
not, and shall not permit any Subsidiary to, grant or permit any additional
Liens on any asset or property to secure any Subordinated Indebtedness unless it
has granted a Lien on such asset or property to secure the Senior Indebtedness.
To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to the Senior
Agent and/or any Senior Creditor, the Subordinated Agent, on behalf of the
Subordinated Creditor agrees that any amounts received by or distributed to any
of them pursuant to or as a result of Liens granted in contravention of this
Section 24.1 shall be subject to this Agreement.
     24.2 Similar Liens and Agreements. The parties hereto agree that it is
their intention that the collateral securing the Senior Indebtedness and the
Subordinated Indebtedness shall, with the exception of the Excluded Collateral,
be identical. In furtherance of the foregoing, the parties hereto agree, subject
to the other provisions of this Agreement:
     (i) upon request by the Senior Agent or the Subordinated Agent, to
cooperate in good faith (and to direct their counsel to cooperate in good faith)
from time to time in order to determine the specific items included in the
Shared Collateral and the steps taken to perfect their respective Liens thereon
and the identity of the respective parties obligated under the Basic Documents
and the Subordinated Indebtedness Documents; and
     (ii) that the documents and agreements creating or evidencing the Shared
Collateral shall be in all material respects the same forms of documents other
than with respect to (i) the first lien and the second lien nature of the
obligations thereunder and (ii) the delivery of collateral, the security
interest in which may be perfected only by possession or control by a single
person of such collateral prior to the Payment in Full of the Senior
Indebtedness.
[remainder of page intentionally left blank; signature pages follow]

-27-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed as of the date first above written. The undersigned, by their execution
and delivery of this Agreement, agree not to take any actions inconsistent with
this Agreement.

                  TERREMARK WORLDWIDE INC., a Delaware corporation    
 
           
 
  By:   /s/ Jose A. Segrera     
 
     
 
Name: Jose A. Segrera   
 
      Title:   Chief Financial Officer    
 
                NAP OF THE AMERICAS, INC.         NAP OF THE AMERICAS/WEST, INC.
        PARK WEST TELECOMMUNICATIONS INVESTORS, INC.         SPECTRUM
TELECOMMUNICATIONS CORP.         TECOTA SERVICES CORP.         TERREMARK
FINANCIAL SERVICES, INC.         TERREMARK FORTUNE HOUSE #1, INC.        
TERREMARK LATIN AMERICA, INC.         TERREMARK MANAGEMENT SERVICES, INC.      
  TERREMARK REALTY, INC.         TERREMARK TECHNOLOGY CONTRACTORS, INC.        
TERRREMARK TRADEMARK HOLDINGS, INC.         TERRENAP DATA CENTERS, INC.        
TERRENAP SERVICES, INC.         TERREMARK EUROPE, INC.    
 
           
 
  By:   /s/ Jose A. Segrera     
 
     
 
Name: Jose A. Segrera   
 
      Title:   Chief Financial Officer    
 
                OPTICAL COMMUNICATIONS, INC.    
 
           
 
  By:   /s/ Manuel D. Medina     
 
     
 
Name: Manuel D. Medina   
 
      Title:       

Series A Notes Subordination Agreement

 



--------------------------------------------------------------------------------



 



                  TERREMARK FEDERAL GROUP, INC.    
 
           
 
  By:   /s/ Nelson Fonseca     
 
           
 
      Name: Nelson Fonseca  
 
      Title: Treasurer and Chief Financial Officer  

Series A Notes Subordination Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Senior Agent and Senior Creditor have caused this
Agreement to be executed as of the date first above written.

                  SENIOR AGENT :    
 
                FMP AGENCY SERVICES, LLC    
 
                By:   /s/ William J. Kennedy, Jr.        Name:   William J.
Kennedy, Jr.        Title:   Manager   
 
                SENIOR CREDITORS :    
 
                FALCON MEZZANINE PARTNERS, LP    
 
                By:Falcon Mezzanine Investments, LLC,
      its General Partner    
 
                By:   /s/ Rafael Fogel         Name:   Rafael Fogel       
Title:   Vice President     

Series A Notes Subordination Agreement

 



--------------------------------------------------------------------------------



 



                  STICHTING PENSIOENFONDS VOOR DE GEZOND-HEID,
GEESTELIJKE EN MAATSCHAPPELIJKE BELANGEN,    
 
                Duly represented by AlpInvest Partners, N.V.    
 
                By:   /s/ M. Rademakers        Name:   M. Rademakers       
Title:   Tax Counsel                By:   /s/ C.F. de Ru         Name:   C.F. de
Ru        Title:   Senior Legal Counsel     
 
                STICHTING PENSIOENFONDS ABP,    
 
                Duly represented by AlpInvest Partners N.V.    
 
                By:   /s/ M. Rademakers        Name:   M. Rademakers       
Title:   Tax Counsel                By:   /s/ C.F. de Ru         Name:   C.F. de
Ru        Title:   Senior Legal Counsel     

Series A Notes Subordination Agreement

 



--------------------------------------------------------------------------------



 



                  SUBORDINATED AGENT :    
 
                CREDIT SUISSE, CAYMAN ISLANDS BRANCH    
 
                By:   /s/ Julia P. Kingsbury        Name:   Julia P. Kingsbury 
      Title:   Director          By:   /s/ Pilarcita V. Naval        Name:  
Pilarcita V. Naval        Title:   Assistant Vice President   
 
                SUBORDINATED CREDITOR :    
 
                CREDIT SUISSE, CAYMAN ISLANDS BRANCH    
 
                By:   /s/ Robert Nydegger        Name:   Robert Nydegger       
Title:   Managing Director          By:   /s/ Damien Dwin        Name:   Damien
Dwin        Title:   Director   

Series A Notes Subordination Agreement

 